Citation Nr: 0843438	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1954 to May 1975.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for the veteran's bilateral hearing 
loss.  An interim rating decision in June 2007 increased the 
rating for bilateral hearing loss to 10 percent, effective 
April 18, 2007.  The veteran has not disagreed with the 
effective date assigned, but claims a higher rating is 
warranted.  Accordingly, this decision addresses the matter 
of entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from April 18, 2007.  In his March 
2006 VA Form 9 (Substantive Appeal) the veteran requested a 
Travel Board hearing; in a statement received in October 
2008, he withdrew the request.  

By written communication received in October 2008, the 
veteran withdrew his appeal in the matters of service 
connection for bilateral hip replacement and hypertension 
(which had also been developed for appellate review).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level II in the right 
ear or worse than Level V in the left ear.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  3.102, 4.85, Diagnostic Code 
(Code) 6100, 4.86 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  November 2004 and August 2008 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), March 
2006 and August 2008 letters informed the veteran of 
disability rating and effective date criteria.  The veteran 
is not prejudiced by this process, and it is not alleged 
otherwise.  

The United States Court of Appeals for Veterans Claims 
(Court) has outlined the notice that is necessary in a claim 
for an increased rating.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The August 2008 letter provided the appellant with notice 
that substantially complied with Vazquez-Flores.  Specially, 
the letter stated that once a disability rating is assigned, 
the rating can be changed if the condition changes.  It also 
listed the impact of the condition and symptoms on employment 
and daily life as evidence considered when determining the 
applicable disability rating.  Also included was an 
explanation of how disability ratings are assigned, based on 
the result of a specific test or measurement, or if the 
impairment is not adequately covered by the rating schedule.  
The criteria for rating hearing impairment was provided.  
Finally, the letter listed examples of evidence the appellant 
may submit to support an increased rating claim.  The January 
2006 statement of the case also advised the veteran of the 
pertinent rating criteria.  

All identified pertinent treatment records have been secured, 
and the RO arranged for the veteran to be examined.  VA's 
duty to assist the veteran is met.  

B.	Factual Background  

On December 2004 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels, were:  




HERTZ


	
500
1000
2000
3000
4000
RIGHT
25
30
45
55
60
LEFT
40
55
60
60
65
The average puretone thresholds were 48 decibels, right ear, 
and 60 decibels, left ear.  Speech audiometry revealed speech 
recognition of 94 percent, bilaterally.  The examiner noted 
that the veteran had worn a hearing aid in each ear since 
2003.  

Treatment records from Madigan Army Medical Center (MAMC) 
include a report of a July 2005 audiological evaluation.  The 
audiometry conducted at the time has not been certified for 
rating purposes, but appear to show puretone thresholds 
consistent with (slightly better than) those found on 
subsequent (April 2007) audiometry on behalf of VA.  The 
examiner noted that the veteran had good word recognition in 
the right ear, and good recognition in the left ear at a loud 
speech presentation level.  

On April 2007 audiological evaluation on behalf of VA, 
audiometry revealed that puretone thresholds, in decibels, 
were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
55
65
LEFT
40
55
55
60
70

The average puretone thresholds were 50 decibels, right ear, 
and 60 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent, right ear, and 68 percent, 
left ear.  The diagnosis was bilateral SNHL, with poorer 
hearing in the left ear than the right ear.  

C.	Legal Criteria and Analysis  

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity due to the specific disability.  Separate codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

For the purpose of rating hearing loss disability, the Rating 
Schedule provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) that includes puretone thresholds and speech 
discrimination (Maryland CNC test).  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Where there 
is an exceptional pattern of hearing impairment (as defined 
in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  
One exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are 55 decibels or 
greater.  Another occurs when the puretone threshold at 1000 
Hertz is 30 decibels or less, and the threshold at 2000 is 70 
decibels or more.  38 C.F.R. § 4.86.  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The only audiometry during the period of time remaining under 
consideration (i.e., from April 18, 2007) suitable for rating 
purposes is the audiometry on April 18, 2007 (which was the 
basis for the RO's increase of the rating to 10 percent).  As 
left ear puretone thresholds reflect an exceptional pattern 
of hearing impairment (under 38 C.F.R. § 4.86(a)), the 
hearing acuity level numeric designation may be derived from 
either Table VI or Table VIa.  Under Table VI, the left ear 
audiometry warrants a designation of Level V; under Table 
VIa, the left ear puretone threshold warrants a designation 
of Level IV.  As the Level V designation under Table VI is 
more favorable to the veteran, it will be the one applied.  
Comparing the findings of the April 2007 audiometry to the 
criteria in Table VI establishes that the veteran's right ear 
hearing acuity was Level II.  Where hearing acuity is level V 
in the worse ear and Level II in the  better ear, a 10 
percent rating under Code 6100 is to be assigned.  See 
38 C.F.R. § 4.85, Table VII.  

The Board acknowledges the veteran has been wearing a hearing 
aid in both ears since 2003.  As was noted above however, the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule, which here establishes 
that a 10 percent rating is warranted.  See Lendenmann, 3 
Vet. App. at 349.  

Nothing in the record suggests that this case involves 
factors warranting referral for extraschedular consideration; 
no factors such as frequent hospitalizations for, or marked 
interference with employment due to, hearing loss disability 
are alleged.  See 38 C.F.R. § 3.321.  Hence, a rating in 
excess of 10 percent for bilateral hearing loss must be 
denied.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


